DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments/Arguments

Claims 2-4, 12-14 and 17 have been canceled; currently claims 1, 5-11, 15, 16 and 18-20 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

Applicant’s arguments, see section A on pages 8-10, especially the second paragraph on page 9 of the amendment filed 9/20/2021, with respect to the rejection(s) of claim(s) 1 and 20 under35 U.S.C. 103 are directed to the new limitations and are addressed in the updated rejections below.  The remainder of the argument regarding the other claims are based on dependency from claim 1 and are therefore similarly addressed in the updated rejections.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahama (JP 2006-301962A, with English translation from JPO), Azuma et al. (US 2003/0012277), Zhang et al. (US 2013/0084006), Hamada et al. (US 2012/0148151), Kang et al. (US 2011/0110585) and Fleming (US 2010/0142767).

Regarding claim 1 (and similarly claim 20), Kitahama discloses a circuitry configured to:
determine a reliability information and depth information for each pixel of an image, wherein the reliability information indicates reliability of the depth information, and the depth information indicates a depth of the image;
[Fig. 1 and paragraph 29 (“The image processing unit 5 is configured on a computer…obtains a depth distance…to an object, and acquires a reliability degree for each depth distance”)]
determine, based on the reliability information of the depth information of a first pixel greater than a first threshold value (and the depth information of the first pixel lower than a second threshold value,) the first pixel as a first target pixel of the image
[Figs. 1, 3-8, 26 and paragraphs 26 (“…each processing performed by the image processing unit 5 corresponds to an excessive division unit, a depth distance processing unit, a reliability processing unit, an extraction unit, a coupling degree processing unit, and a separation unit”), 29 (“The image processing unit 5 is configured on a computer such as a personal computer, and executes each processing by executing a dedicated application program”), 31 (“…FIG. 5 shows a reliability image indicating reliability of each depth distance, and the reliability is represented by a color for each pixel”), 32 (“… an average value of all depth distances (each pixel) included in each overdivided region is calculated…And in the image processing part 5, it judges whether the average value of reliability is 

Kitahama does not expressly disclose the following, which is taught by Azuma:
(that determining the first pixel as a first target pixel of the image is also based on) the depth information of the first pixel lower than a second threshold value;
recognize a shape of a subject in the image based on the depth information of the first target pixel;
[Fig. 5A and paragraph 38 (“…FIG. 5A shows a foreground image obtained by extracting a region with depth values less than a threshold”).  Note that Fig. 5A shows the recognized shape that is the foreground, which is considered a target area]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Kitahama 

The combined invention of Kitahama and Azuma does not expressly disclose the following, which are taught by Zhang:	
determine, based on the reliability of the depth information of a second pixel less than the first threshold value, a luminance value of the second pixel, and the shape of the subject, the second pixel as a second target pixel of the image; and
create a target map, based on the determined first target pixel and the determined second target pixel
[Fig. 10 and paragraphs 42 (“FIG. 10 illustrates an exemplary foreground object detection result”), 43 (“While foreground object detection methods incorporating embodiments of present invention are based on the depth information…situation that…intensity information may be useful is the object edges where the depth information around object edges may not be reliable…a conventional…intensity information based approach may be used in the areas around objects edges to enhance the performance of the foreground object detection”).  Note that a pixel on the edge of a foreground object (i.e., a target) is considered a second pixel and that the edge of an object defines the object’s shape.  While a threshold for determining depth reliability is not expressly disclosed by Zhang, the use of one is taught by Azuma, see the analysis above.  Note that intensity (i.e., luminance) information is used to enhance the performance of the foreground object 

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention of Kitahama and Azuma with the teaching of Zhang by using color/intensity information.  The reasons for doing so at least would have been to enhance target (such as foreground objects) detection when low-reliability pixels exist, as Zhang indicated in paragraph 43. 

The combined invention of Kitahama, Azuma and Zhang does not expressly disclose the following, which are taught by Hamada, Kang and Fleming:	
cut out a target area from the image based on the target map;Page 2 of 11Application No. 15/754,049
[Hamada: Fig. 4 (ref. 102) and paragraphs 57 (“…the cut-out processing unit 102 shown in FIG. 4 can be realized by the CPU 31 executing processes”), 114 (“…a  foreground cut out from the original image by means of the cut-out processing and a new background, which is different from the original image, are combined”).  Note that a target map is taught by Zhang, per the analysis of claim 1]
Reply to Office Action of March 8, 2021, andAdvisory Action of May 21, 2021determine an additional area in a neighborhood of the cut out target area based on the recognized shape of the subject;
[Kang: Figs. 1 , 6 and paragraphs 51 (“The silhouette extender 131 may generate an extended silhouette area of the target object by merging adjacent pixels of the extracted silhouette area of the target object to the silhouette area of 
add the additional area to the cut out target area (based on the determination the luminance value of the additional area is less than the first threshold luminance value)
[Kang: Figs. 1, 6, 7 and paragraphs 51 (“The silhouette extender 131 may generate an extended silhouette area of the target object by merging adjacent pixels of the extracted silhouette area of the target object to the silhouette area of the target object”), 101 (“FIG. 7 illustrates a result 700 of generating an extended silhouette area 720 of the target object by merging adjacent pixels 710 of the silhouette area 610 of the target object of FIG. 6”).  Note: adding additional pixels based on luminance value determination is taught by Fleming; see the analysis below]
determine a luminance value of the additional area is less than a first threshold luminance value; and
(that the addition of the additional area to the cut out target area is) based on the determination the luminance value of the additional area is less than the first threshold luminance value
[Fleming: Fig. 10 and paragraph 133 (“…The region generated by the region growing process is the largest possible connected region such that it includes the minimum of interest, and such that all pixels contained in it have an intensity which is less than or equal to a certain threshold”).  Note that Kang teaches 

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Hamada, Kang and Fleming by synthesizing a cutout with another image and adding additional area based on luminance values.  The reasons for doing so at least would have been that there has long been a desire to create a composite image by combining a cutout from one image with a new background, as well as to simplify such an operation, as Hamada indicates in paragraphs 5 and 8, respectively; to correct errors in silhouette selection (such as selecting a  cutout area), as Kang indicated in paragraphs 95-97 and 99; as well as to generate the largest possible connected region that has satisfies a desired condition (such as having the luminance values smaller than a predetermined threshold), as Fleming indicated in paragraph 133.

Regarding claims 5 and 8, the combined invention further discloses:
(Claim 5) wherein luminance information of the image comprises a plurality of luminance values, and the plurality of luminance values includes the luminance of the second pixel  
(Claim 8) wherein color information of the image comprises a plurality of color values
Zhang: paragraphs 16 (“Many foreground object detection methods based on background subtraction have been described in the literature, where images are captured primarily using intensity cameras (color or gray scale)”), 43 (“…color/intensity information may be useful…where the depth information…may not be reliable…a conventional color/intensity information based approach may be used”).  Note that while not expressly disclosed, a color image typically has three color components and each component has at least one bit of information, i.e., at least 2 values.  Note that since the second pixel is also on the image, the plurality of luminance values of the image include the luminance of the second pixel]

Regarding claim 15, the combined invention further discloses:
further configured to set a plurality of threshold values,
[Kitahama: paragraph 32 (“… in the image processing part 5, it judges whether the average value of reliability is beyond a threshold value…The threshold value…is set in advance by experiment or the like”).  Note further that the process that sets the threshold value is considered a setting unit]
the plurality of threshold values include the first threshold and the second threshold value
[Per the analysis of claim 1 above.  Note that Kitahama discloses the first threshold and Azuma discloses the second threshold]

Regarding claims 16, 18 and 19, the combined invention further discloses:
(Claim 16) further comprising an imaging device configured to capture the subject to create the image
[Kitahama: Fig. 1 (refs. 2, 3) and paragraph 25 (“The image processing apparatus 1 captures an image with a stereo camera…The image processing apparatus 1 includes 2 cameras 2,3”)]
(Claim 18) create a synthetic image based on synthesis of the cut out target area with a next image
[Hamada: Fig. 4 (ref. 102) and paragraphs 57 (“…the cut-out processing unit 102 shown in FIG. 4 can be realized by the CPU 31 executing processes”), 114 (“…a  foreground cut out from the original image by means of the cut-out processing and a new background, which is different from the original image, are combined”).  Note that a target map is taught by Zhang, per the analysis of claim 1]
(Claim 19) transmit the synthetic image to an external apparatus
[Hamada: Figs. 3, 4, 6, 26-29  and paragraphs 54 (“The client apparatus 11 includes…a display unit 38…a communication unit 40”), 74 (“The server 12 is provided with…an output unit 57…a communication unit 59”), 114 (“… a foreground cut out…by means of the cut-out processing and a new background…are combined based on the image data stored in the image storing unit 162 and a composite image acquired as a result thereof is printed…by the printer”), 148 (“…screens for use in the cut-out processing are generated based on a base screen such as shown in FIG. 6”), 303 (“…it is important that the user can accurately check the printout result before the user places the order for 

>>><<<
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahama (JP 2006-301962A, with English translation from JPO), Azuma et al. (US 2003/0012277), Zhang et al. (US 2013/0084006), Hamada et al. (US 2012/0148151), Kang et al. (US 2011/0110585) and Fleming (US 2010/0142767) as applied to claims 1, 5, 8, 15, 16 and 18-20 above, and further in view of Shoji (US 2013/0163813).

Regarding claim 6, the combined invention of Kitahama, Azuma, Zhang, Hamada and Kang discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Shoji:
determines the second pixel as the second target pixel of the image based on the luminance value of the second pixel lower than a second threshold luminance value
[Fig. 6 and paragraph 80 (“In step S604…determines an object region whose average luminance value is less than or equal to the threshold value, as a compositing target region”).  Note that per the analysis of claim 1 Azuma teaches determining on a pixel by pixel basis, which will include the second pixel in the image] 

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Shoji by comparing luminance to a threshold as set forth in the claim.  The reasons for doing so at least would have been to identify targets in an image for further processing, as Shoji indicates in paragraph 53. 

>>><<<
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahama (JP 2006-301962A, with English translation from JPO), Azuma et al. (US 2003/0012277), Zhang et al. (US 2013/0084006), Hamada et al. (US 2012/0148151), Kang et al. (US 2011/0110585), Fleming (US 2010/0142767) and Shoji (US  as applied to claim 6 above, and further in view of Cheng et al. (US 2008/0170787).

Regarding claim 7, the combined invention of Kitahama, Azuma, Zhang, Hamada, Kang and Shoji discloses all limitations of its parent claim 6.  Shoji further discloses determining that an area having a luminance lower than the predetermined threshold value and adjacent to another target area for the image processing is a target area for the image processing.  (Per the analysis of claim 6 above.)  The combined invention does not expressly disclose the following, which is taught by Cheng:
(that determining the second pixel as the second target pixel of the image is also) based on adjacency of the second pixel with a neighboring target area
[Fig. 7 and paragraph 41 (“…applying arithmetic algorithm on an unlabeled segment to merge with an adjacent segment, foreground region or background region having the least difference in color”), 43 (“(300)…find a region in the neighborhood of said unmarked segment…having the least color difference to said unmarked segment”), 44 (“(301) Merge said unseeded segment into said region having the least color difference to said unseeded segment”), 46 (“(303) According to respective foreground label…categorize said merged region into the foreground region”).  Note that merging an area with foreground means that the area is indicated as a target area for image processing (i.e., cropping)]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the 

>>><<<
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahama (JP 2006-301962A, with English translation from JPO), Azuma et al. (US 2003/0012277), Zhang et al. (US 2013/0084006), Hamada et al. (US 2012/0148151), Kang et al. (US 2011/0110585) and Fleming (US 2010/0142767) as applied to claims 1, 5, 8, 15, 16 and 18-20 above, and further in view of  Caron et al. (US 6,577,759).

Regarding claim 9, the combined invention of Kitahama, Azuma, Zhang, Hamada and Kang discloses all limitations of its parent claim 8 but not expressly the following, which are taught by Caron:
determines the second pixel as the second target pixel of the image based on a color difference value of the second target pixel from a neighboring target pixel, and the color difference value is smaller than a threshold color value
[Fig. 4 (especially 435) and Col. 6, lines 47- (“…two neighboring regions are selected as initial candidates for image merging (process step 430).  The colors of the selected image regions are examined to determine the degree of similarity. If the difference between colors is less than a pre-defined threshold difference (for example 10o) the regions are merged”).  Note that per the analysis of claim 1 

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Caron by comparing color difference of adjacent areas to a threshold as set forth in the claim.  The reasons for doing so at least would have been to segment targets in a manner that is less sensitive to illumination condition, as Caron indicates in Col. 1, lines 59-61. 

>>><<<
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahama (JP 2006-301962A, with English translation from JPO), Azuma et al. (US 2003/0012277), Zhang et al. (US 2013/0084006), Hamada et al. (US 2012/0148151), Kang et al. (US 2011/0110585) and Fleming (US 2010/0142767)  as applied to claims 1, 5, 8, 15, 16 and 18-20 above, and further in view of Ma et al. (US 2012/0155717).

Regarding claim 10, the combined invention of Kitahama, Azuma, Zhang, Hamada and Kang discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Ma:
determines, based on hairstyle model data that indicates a hairstyle model and the luminance value of the second pixel, the second pixel as the second target pixel in a hair area in the hairstyle model


	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Ma as set forth above.  The reasons for doing so at least would have been to include necessary regions of a target (e.g., a face) for extraction, as Ma indicates in paragraph 13. 

>>><<<
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitahama (JP 2006-301962A, with English translation from JPO), Azuma et al. (US 2003/0012277), Zhang et al. (US 2013/0084006), Hamada et al. (US 2012/0148151), Kang et al. (US 2011/0110585) and Fleming (US 2010/0142767)  as applied to claims 1, 5, 8, 15, 16 and 18-20 above, and further in view of Dai et al. (“Face-texture model based on SGLD and its application in face detection in a color scene,” Pattern Recognition, Vol. 29, Is. 6, June 1996).

Regarding claim 11, the combined invention of Kitahama, Azuma, Zhang, Hamada and Kang discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Dai:
determines, based on texture model data that indicates a texture model and the luminance value of the second pixel, the second pixel as the second target pixel that has texture similar to the texture model
[Abstract, section 2 (especially procedure 1 in subsection 2.3) and step 4 in section 3.2.  Note that the face is a target area.  Note further that Zhang teaches using luminance value in the determination, per the analysis of claim 1]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Dai as set forth above.  The reasons for doing so at least would have been to be able to locate a target area (such as a face) in complex backgrounds, as Dai indicates in the last 3 lines of the abstract. 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsui et al. (US 5,182,775)—[Fig. 1 and col. 7, lines 1-9 (“…a region extracted based on this threshold value can only be an extremely dark portion of the image, and the region is further shaped by expanding it so that pixels with a 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 6, 2021